Citation Nr: 1644852	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified before the undersigned in a July 2016 video hearing.  The hearing transcript is associated with the claims file.

A VA 21-4138, dated in September 2016, states the "Veteran is Requesting a Due Process Hearing. Reference VA Letter Dated 8/18/2016."  The August 2016 letter is from the Debt Management Center in St. Paul, Minnesota and concerning an overpayment issue.  As noted above, the Veteran had a Board hearing regarding the issues listed on the title page in July 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA provided an audiologic examination for the Veteran's hearing loss and tinnitus claims in April 2010.  In the examination, the Veteran reported that he became personally aware of hearing difficulties approximately seven to eight years prior to the examination and first noting intermittent tinnitus about four to five years before the examination.  The examiner found that the disabilities were less likely than not related to service because there was no evidence of a change in hearing in service and the Veteran had post-service noise exposure.  The Veteran worked in an aluminum plant and reported hearing protection was not available at first but after it became available, use was mandatory.  See VA examination, February 2011 statement, Board hearing.  Since the examination, the Veteran testified in the Board hearing that his first wife noticed his hearing problems after their marriage in 1970 and he experienced tinnitus in service and off and on since noise exposure in service.  The 2010 VA examiner was not able to consider this new evidence and therefore a new examination and diagnosis opinion would be helpful.  

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims file to an appropriate clinician to discuss the Veteran's hearing loss and tinnitus claims and provide an opinion on the following:

a. Is the Veteran's current hearing loss at least as likely as not related to noise exposure in service?

b. Is the Veteran's tinnitus at least as likely as not related to noise exposure in service?

Consider all lay and medical evidence, including the Veteran's report of being on numerous helicopter flights and being exposed to weapons fire in service, report of his first wife noticing hearing loss, and having tinnitus off and on since service, along with the April 2010 examination report.  Please provide detailed explanations for all conclusions.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. Thereafter, issue a supplemental statement of the case with consideration to the new evidence of record and return the appeal to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




